DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/680,394, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed application does not provide support for carded, crimped fibers comprising cellulose; polyethylene terephthalate fibers; carded, carded, crimped fibers that are joined by hydroentangling; and polyethylene terephthalate fibers having a decitex in the range of about 1.4 to about 10.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 9-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 4 and 9-10, the claim limitation “the carded, crimped fibers comprise cellulosic fibers” is not supported by the specification as originally filed. The present specification discloses on page 23, lines 15-18, that the absorbent system can comprise a distribution layer comprising crimped cellulosic fibers, and further discloses on page 23, lines 24-27, an acquisition layer comprising carded cellulosic fibers. However, the present specification does not disclose cellulosic fibers that are both carded and crimped.
With respect to claims 5-6 and 11-12, the claim limitation “polyethylene terephthalate fibers” is not supported by the specification as originally filed. The present specification is silent as to any use of polyethylene terephthalate.
With respect to claims 13-15, the specification as originally filed does not support fibers that are both carded and hydroentangled, or the absorbent system comprising fibers joined together via hydroentangling. The present specification discloses on page 15, lines 27-29, that the topsheet can comprise fibers that are carded or hydroentangled (emphasis added), but not carded and joined together via hydroentangling. The present specification does not disclose they layers of the absorbent system comprise hydroentangled fibers.
With respect to claim 20, the specification as originally filed does not disclose polyethylene terephthalate fibers having a decitex in the range of about 1.4 to about 10, or the decitex of any fibers.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipted by Hammons et al. (2010/0036346).
With respect to claim 1, Hammons discloses a disposable absorbent article, as shown in figure 3, comprising a topsheet 12, as shown in figure 8, comprising a hydrophobic treatment, as disclosed in paragraph [0079], and having a plurality of apertures 2 therethrough, as shown in figure 7. The article further comprises a backsheet 24 and an absorbent system comprising a plurality of layers including layer 14, as shown in figures 1 and 8. A first zone 60 comprises a morphological treatment comprises a plurality of three-dimensional protrusions, as shown in figure 8, comprising a base forming an opening 216, a distal portion 208, and side walls 206, such that the topsheet 12 forms a portion of an inner surface of each protrusion and a layer 14 of the absorbent system forms a portion of the outer facing surface of each protrusion, as shown in figure 9. A second zone 70 comprising a morphological treatment is different than a first zone 60, as shown in figure 3 and disclosed in paragraph [0056].
With respect to claim 2, the layer 12 of the absorbent system is formed from precursor web 25, which comprises a nonwoven material comprising carded fibers, as disclosed in paragraph [0080]. 
With respect to claim 3, the carded fibers are crimped, as disclosed in paragraph [0080]. 
With respect to claim 5, the fibers are polyethylene terephthalate (PET), as disclosed in paragraph [0044].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (2011/0196330) in view of Minamoto et al. (6,303,220).
With respect to claim 4, Hammons discloses all aspects of the claimed invention with the exception of at least a portion of the carded, crimped fibers comprising cellulosic fibers. Hammons discloses in paragraph [0102] that the fibers can include polyethylene. Minamoto teaches that including a portion of cellulose fibers in a web of carded, crimped polyethylene fibers results in a high absorbent fiber network material, as disclosed in the Abstract. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make a portion of the carded, crimped fibers of Hammons cellulosic fibers, as taught by Minamoto, to achieve a higher absorbency material. 
With respect to claim 6, Hammons discloses a portion of the fibers are polyethylene terephthalate (PET), as disclosed in paragraph [0044].
With respect to claim 13, Hammons discloses in paragraph [0077] that the fibers are joined via hydroentangling.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (2011/0196330) in view of Elder et al. (6,107,537).
With respect to claims 7 and 8, Hammons discloses the carded, crimped fibers comprise bicomponent fibers, as disclosed in paragraph [0064]. Hammons discloses all aspects of the claimed invention with the exception of the bicomponent fibers having a sheath-core configuration wherein the sheath is polyethylene and the core is a material having a higher melting temperature than polyethylene. Elder teaches that a preferred bicomponent fiber has a polyethylene sheath and a polypropylene core, wherein the sheath has a lower melting temperature than the core, as disclosed in column 8, lines 34-44. Polypropylene inherently has a higher melting temperature than polyethylene. Edler teaches that these bicomponent fibers are able to bond thermally while retaining their strength characteristics, as disclosed in column 8, lines 44-47. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the bicomponent fibers of Hammons with a polyethylene sheath and a polypropylene core wherein the polypropylene has a higher melting temperature than the polyethylene, as taught by Elder, to provide fibers that are capable of thermal bonding while retaining their strength.

Claim(s) 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (2011/0196330) in view of Minamoto et al. (6,303,220), and further in view of Elder et al. (6,107,537).
With respect to claims 9-12, Hammons discloses the carded, crimped fibers comprise bicomponent fibers, as disclosed in paragraph [0064]. Hammons discloses all aspects of the claimed invention with the exception of the bicomponent fibers having a sheath-core configuration wherein the sheath is polyethylene and the core is a material having a higher melting temperature than polyethylene. Elder teaches that a preferred bicomponent fiber has a polyethylene sheath and a polypropylene core, wherein the sheath has a lower melting temperature than the core, as disclosed in column 8, lines 34-44. Polypropylene inherently has a higher melting temperature than polyethylene. Edler teaches that these bicomponent fibers are able to bond thermally while retaining their strength characteristics, as disclosed in column 8, lines 44-47. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the bicomponent fibers of Hammons with a polyethylene sheath and a polypropylene core wherein the polypropylene has a higher melting temperature than the polyethylene, as taught by Elder, to provide fibers that are capable of thermal bonding while retaining their strength.
With respect to claims 14-15, Hammons discloses in paragraph [0077] that the fibers are joined via hydroentangling.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (2011/0196330) in view of Herfert et al. (7,662,460).
With respect to claims 16 and 17, modified Hammons discloses all aspects of the claimed invention with the exception of a distribution layer comprising superabsorbent polymeric material. Hammons discloses a storage layer 40, as shown in figure 2. Herfert teaches providing an absorbent article with a distribution layer comprising SAP, as disclosed in column 23, lines 20-23. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent article of Hammons with a distribution layer comprising superabsorbent polymeric material, as taught by Herfert, to achieve the predictable result of improving the intake and flow of liquid into the article and through to the storage layer.
With respect to claims 18 and 19, Hammons discloses the storage layer 40 comprises superabsorbent polymeric material (i.e. absorbent gelling material), as disclosed in paragraph [0105].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (2011/0196330) in view of Minamoto et al. (6,303,220), and further in view of Yamaguchi et al. (2013/0158497).
With respect to claim 20, modified Hammons discloses all aspects of the claimed invention with the exception of the polyethylene terephthalate fibers having a decitex in the range of 1.4-10. Yamaguchi teaches that it is preferable for polyethylene terephthalate fibers to have a decitex in the range of 2.6-3.3 to provide a material having a preferred feel against the skin and improved absorbency, as disclosed in paragraph [0091]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the polyethylene terephthalate fibers of Hammons with a decitex in the range of 2.6-3.3, as taught by Yamaguchi, to provide improved feel against the skin and improved absorbency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781